DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Cancel claims 1 – 17 and 34.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1 – 17 and 34 directed to an invention non-elected without traverse.  Accordingly, claims 1 – 17 and 34 have been cancelled.

Allowable Subject Matter
Claims 18 – 33 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The references of the prior art fail to disclose, or suggest any obvious combination of the limitations described in claim 18, particularly, wherein the lens calculation step uses a model of the medium comprising a mapping of ultrasonic wave propagation properties obtained from actual imaging of the medium. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          February 12, 2021